NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 20-2507
                                         ______

                            UNITED STATES OF AMERICA

                                             v.

                             SHANTELL LAMONT JONES,
                                        Appellant

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                               (D.C. No. 1-12-cr-00038-001)
                     District Judge: Honorable Donetta W. Ambrose
                                      ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 28, 2021
                                    ____________

           Before: SMITH, Chief Judge, PHIPPS and ROTH, Circuit Judges.

                                   (Filed: July 9, 2021)
                                       ___________

                                        OPINION *
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.

         In 2012, at age 39, Shantell Lamont Jones twice sold powder cocaine to a

confidential informant in Erie, Pennsylvania. A federal grand jury indicted him, and he

pleaded guilty to two counts of drug possession and distribution under 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(C). See 18 U.S.C. § 3231 (conferring jurisdiction over

federal crimes). Because that was not Jones’s first or second conviction – in fact, it was

his ninth as an adult, including two firearms offenses – the sentencing court applied the

career-offender enhancement under U.S.S.G. § 4B1.1. See United States v. Jones, 552 F.

App’x 185 (3d Cir. 2014) (affirming application of the career-offender enhancement).

Jones’s resulting sentence consisted of two concurrent 168-month terms of imprisonment.

         Jones’s projected release date is July 20, 2024. But under the First Step Act of

2018, he moved for compassionate release based on his removed spleen, hypertension,

hypercholesterolemia, and appendicitis in combination with the risks posed by the

COVID-19 pandemic. See 18 U.S.C. § 3582(c)(1)(A). The District Court denied his

motion, and Jones timely appealed. As a challenge to a final order, his appeal is within

our appellate jurisdiction, see 28 U.S.C. § 1291, and we will affirm the District Court’s

order.

         Three criteria govern compassionate-release motions. Courts evaluate such

motions (i) for extraordinary and compelling reasons for release; (ii) with due

consideration of the sentencing factors listed at 18 U.S.C. § 3553(a); and (iii) for

consistency with any applicable policy statements from the United States Sentencing


                                               2
Commission. See 18 U.S.C. § 3582(c)(1)(A). Any of those criteria may provide a basis

for denying the motion.

       The District Court denied Jones’s motion for two reasons. It determined that his

medical conditions were not extraordinary and compelling, even considering the

COVID-19 pandemic. See United States v. Jones, 2020 WL 3871084, at *2–4 (W.D. Pa.

July 8, 2020). It also explained that a reduced sentence would be inappropriate under the

§ 3553(a) factors. See id. at *4.

       Jones challenges both of those rationales on appeal. In response, the Government

argues that the District Court did not abuse its discretion in denying Jones’s motion. The

Government further contends that the statutory phrase “extraordinary and compelling

reasons” should have only the meaning defined in U.S.S.G. § 1B1.13, which is a

Sentencing Guidelines policy statement. But even if that phrase does not have that

particular meaning, the Government submits that Jones cannot meet the standard.

       The District Court did not abuse its discretion in considering the § 3553(a) factors,

and that suffices to affirm the denial of Jones’s motion for compassionate release. See

United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). The District Court

evaluated the § 3553(a) factors in recognition that “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering [the Bureau of

Prisons’ statutory role, and its] extensive and professional efforts to curtail the virus’s

spread.” Jones, 2020 WL 3871084, at *3 (quoting United States v. Raia, 954 F.3d 594,


                                               3
597 (3d Cir. 2020)). Further, in considering “the nature and circumstances of the offense

and the history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), the District

Court agreed with the assessment that Jones was “the quintessential career offender.”

Jones, 2020 WL 3871084, at *4 (citation omitted). As it observed, even without the

career-offender enhancement, Jones would have a Category VI criminal history – the

highest category – because of his “long history of criminal behavior since age 18[,] with

most gaps in that behavior occurring only during times of incarceration.” Id. In

assessing “the need for the sentence imposed,” 18 U.S.C. § 3553(a)(2), the District Court

recognized that Jones’s offenses include not only multiple drug offenses, but also simple

assault, carrying a firearm without a license, reckless endangerment, receiving stolen

property, and driving under the influence. See Jones, 2020 WL 3871084, at *4. The

District Court further appreciated two other facts that likewise counseled against

compassionate release: his age when he committed his most recent drug offense and his

being under court supervision at the time. See id. Nothing about the District Court’s

analysis prompts “a definite and firm conviction that [the court] committed a clear error

of judgment in the conclusion it reached upon a weighing of the relevant factors.”

Pawlowski, 967 F.3d at 330 (quoting Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir.

2000)).

       Accordingly, we will affirm the order denying Jones compassionate release.




                                             4